Exhibit 99.1 FOR IMMEDIATE RELEASE Qualstar Announces a New Power Solutions Series of Slim Line D IN Rail Power Supplies to its N2Power Brand Product Portfolio. Simi Valley, CA (USA) July 31, 2014 – Qualstar Corporation (NASDAQ: QBAK), a designer and manufacturer of high efficiency power supplies, as well as data security and archive storage solutions, announced today that it has expanded its AC-DC power supply offerings by adding the high-efficiency slim line DIN Rail Power Supplies to its N2Power brand product portfolio. The DL Series of DIN Rail AC-DC power supplies range from 10W’s to 480W’s of power and features universal input with brown out protection and a variety of output voltages. The slim line dimensions and efficient design (up to 91%) allows our customers to use the DL Series supplies in a convection cooled environment from a -20C to +50 (+70C de-rated) temperature range. All protection features (OTP, OVP, OCP, and SCP) are included and a True DC OK signal is provided. CE and Safety certifications UL508, UL69050-1 (w/ LPS), & UL1310 Class II are listed. EMI certifications EN55022 & EN61000-6-3 and Immunity certifications EN61204-3; EN55024; EN61000-6-1 & IEC61000-4-2, 3, 4, 5, 6, 8, 11 are also listed. Units are installed on a standard DIN rail (TS-35/7.5 or TS-35/15) and can withstand up to 2G vibrations, and all models come with a 3 year standard warranty. “The DIN Rail product line launch is part of our commitment to broaden our power solution offerings. We are dedicated to our strategy to continue delivering highly reliable power solutions to address more key vertical markets. This is another step in our overall business plan of expanding our product offerings and growing our business,” said Steven N. Bronson, CEO of Qualstar Corporation. “Our prospective Industrial, Transportation and Factory Automation customers have been requesting a reliable, compact and efficient version of our power supplies packaged in a DIN Rail form factor, and we’ve delivered according to our strategic business plan,” said Randy Johnson, Qualstar’s Power Solutions VP of Sales. Pricing is available upon request. Samples will be available as of September 30th from Qualstar’s extensive N2Power brand distribution network. About Qualstar Corporation Qualstar, founded in 1984, is a diversified electronics manufacturer specializing in data storage and power supplies. Qualstar's products are known throughout the world for high quality and Simply Reliable ™ designs that provide years of trouble-free service. More information is available at www.qualstar.com or by phone at 805-583-7744. Connect with Qualstar on LinkedIn or Twitter. FORWARD LOOKING STATEMENTS: This press release contains forward-looking statements relating to expectations, plans or prospects for Qualstar Corporation that are based upon the current expectations and beliefs of Qualstar's management and are subject to certain risks and uncertainties that could cause actual results to differ materially from those expressed or implied by such forward-looking statements. Notwithstanding changes that may occur with respect to matters relating to any forward looking statements, Qualstar does not expect to, and disclaims any obligation to, publicly update any forward-looking statements whether as a result of new information, future events or otherwise. Qualstar, however, reserves the right to update such statements or any portion thereof at any time for any reason. In particular, the following factors, among others, could cause actual or future results to differ materially from those suggested by the forward-looking statements: Qualstar's ability to successfully execute on its strategic plan and meet its long-term financial goals; Qualstar's ability to successfully implement and recognize cost savings; Qualstar's ability to develop and commercialize new products; industry and customer adoption and acceptance of Qualstar's new products; Qualstar's ability to increase sales of its products; the rescheduling or cancellation of customer orders; unexpected shortages of critical components; unexpected product design or quality problems; adverse changes in market demand for Qualstar's products; increased global competition and pricing pressure on Qualstar's products; and the risks related to actions of activist shareholders, including the amount of related costs. For further information on these and other and other cautionary statements, please refer to the risk factors discussed in Qualstar's filings with the U.S. Securities and Exchange Commission including, but not limited to, Qualstar's Annual Report on Form 10-K for the fiscal year ended June 30, 2013, the "Management's Discussion and Analysis of Financial Condition and Results of Operations" sections of such Form 10-K, and any subsequently filed reports. All documents also are available without charge through the SEC's website (www.sec.gov) or from Qualstar's website (www.qualstar.com). CONTACT INFORMATION: Heather Mayer, Director of Marketing heather.mayer@qualstar.com 805-416-7001
